Opening of the sitting
Mr President, since we last met, reports have been published of a meeting between the political group leaders and the President of the Czech Republic at which some of the group leaders expressed themselves with a discourtesy and boorishness that, I think, bring a measure of disgrace on us all. I wonder if you would care to take this opportunity to say that you, as the deputy speaker today, confirm that this House values all opinions, be they for or against the Lisbon Treaty, and that we respect the dignity of that office of the Czech Republic.
It is not up to me, Mr Hannan, to confirm anything at all, and I would also remind you that Parliament is not debating this subject at the moment. I am sure, though, that you will be taking the floor at the appropriate time to call the competent bodies to account on this issue.